Upon an indictment charging murder in the second degree, this appellant was convicted of the offense of manslaughter in the first degree, and from the judgment of conviction he appealed.
A large number of witnesses were examined in the court below. The killing complained of happened at a party where numerous persons were present. Pending the entire trial, no exception was reserved to any ruling of the court. The points of decision upon this appeal are confined solely to the action of the court in refusing several special written charges requested by defendant in the court below.
The court delivered an excellent oral charge covering several pages of this transcript. Every phase of the law applicable to this case was clearly, ably, and fairly stated to the jury by the court in this charge. In addition to the oral charge, the court gave, at the request of the defendant, a large number of special charges. An examination of the refused charges discloses, in many instances, they are mere repetitions of charges already given; and in each instance it appears that every proposition of law contained in the refused charges, where correctly stated, was fairly and substantially covered by the oral charge of the court and by the given charges. Where this clearly appears, the court is under no duty to give such charges, even though they contain correct propositions of law. Section 9509, Code 1923.
No error appears, and, as the record proper is regular in all things and without error, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.